DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-60 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,102,537. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant claimed invention, or obvious variations thereof.  See claim mapping below.

Claims 1, 3-10, 21, 23-30, 41, and 43-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 13, 15, and 16 of U.S. Patent No. 10,687,012. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant claimed invention, or obvious variations thereof. The claims are rejected under a substantially similar rationale to those presented in the rejection of the claims over the ‘537 patent.  See claim mapping below for the ‘537 patent.

Claims 11-13, 17, 18, 31-33, 37, 38, 51-53, 57, and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 14, 15, 21, 23, and 28 of U.S. Patent No. 10,284,805. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant claimed invention, or obvious variations thereof. The claims are rejected under a substantially similar rationale to those presented in the rejection of the claims over the ‘537 patent.  See claim mapping below for the ‘537 patent.

Claims 1, 3-6, 8-11, 17, 21, 23-26, 28-31, 37, 41, 43-46, 48-51, and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 11-15, 19, and 21 of U.S. Patent No. 9,883,132. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant claimed invention, or obvious variations thereof. The claims are rejected under a substantially similar rationale to those presented in the rejection of the claims over the ‘537 patent.  See claim mapping below for the ‘537 patent.

Instant Application No. 17/376,853
US Patent No. 11,102,537
1. (New) An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive, from a computing device, a time to switch from a standby state to an active state; receive, from the computing device, a time to switch from the active state to the standby state; activate, based on the time to switch from the standby state to the active state, one or more microphones to receive voice commands while in the active state; and deactivate, based on the time to switch from the active state to the standby state, the one or more microphones.
1. A method comprising: receiving, by a communication device and from a computing device, a time to switch from a standby state to an active state; receiving, by the communication device and from the computing device, a time to switch from the active state to the standby state; activating, by the communication device and based on the time to switch from the standby state to the active state, one or more microphones to receive voice commands while in the active state; and deactivating, by the communication device and based on the time to switch from the active state to the standby state, the one or more microphones.
2. (New) The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to: prior to receiving the time to switch from the standby state to the active state, send, to the computing device, a request for the time to switch from the standby state to the active state; and prior to receiving the time to switch from the active state to the standby state, send, to the computing device, a request for the time to switch from the active state to the standby state.
2. The method of claim 1, further comprising: prior to the receiving the time to switch from the standby state to the active state, sending, to the computing device, a request for the time to switch from the standby state to the active state; and prior to the receiving the time to switch from the active state to the standby state, sending, to the computing device, a request for the time to switch from the active state to the standby state.
3. (New) The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to: receive, from the computing device, an indication of a content item being output, wherein the time to switch from the standby state to the active state, and the time to switch from the active state to the standby state, are based in part on an event occurring during output of the content item.
3. The method of claim 1, further comprising: receiving, from the computing device, an indication of a content item being output, wherein the time to switch from the standby state to the active state, and the time to switch from the active state to the standby state, are based in part on an event occurring during output of the content item.
4. (New) The apparatus of claim 3, wherein the instructions, when executed by the one or more processors, cause the apparatus to: monitor, in the active state, for data from one or more of the computing device or a display device.
4. The method of claim 3, wherein the communication device is configured, in the active state, to monitor for data from one or more of the computing device or a display device.
5. (New) The apparatus of claim 1, wherein the time to switch from the standby state to the active state comprises a start time of an advertisement occurring during output of a content item, and the instructions, when executed by the one or more processors, cause the apparatus to: at the time to switch from the standby state to the active state, receive, from the computing device, advertisement data that supplements the advertisement; and display, based on the advertisement data, a supplemental advertisement.
5. The method of claim 1, wherein the time to switch from the standby state to the active state comprises a start time of an advertisement occurring during output of a content item, and the method further comprises: at the time to switch from the standby state to the active state, receiving, from the computing device, advertisement data that supplements the advertisement; and displaying, by the communication device and based on the advertisement data, a supplemental advertisement.
6. (New) The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to: receive, at the time to switch from the standby state to the active state, from the computing device, an instruction to illuminate one or more backlights of the apparatus, wherein the one or more backlights indicate that the one or more microphones are active.
6. The method of claim 1, further comprising: at the time to switch from the standby state to the active state, receiving, from the computing device, an instruction to illuminate one or more backlights of the communication device, wherein the one or more backlights indicate that the one or more microphones of the communication device are active.
7. (New) The apparatus of claim 1, wherein the apparatus comprises at least one of a device configured to function as a two-way remote control or a mobile phone configured to control presentation of content.
7. The method of claim 1, wherein the communication device comprises at least one of a device configured to function as a two-way remote control or a mobile phone configured to control presentation of content.
8. (New) An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: send, to a computing device, an indication of a voice command detected via a microphone of the apparatus; receive, from the computing device and based on sending the indication of the voice command, an instruction for the apparatus to switch from a standby state to an active state; 4Application No. 17/376,853Docket No.: 007412.05407\US Response to Notice to File Missing Parts and Pieliminary Amendment in the active state, send data to the computing device or receive data from the computing device; and after receiving the instruction for the apparatus to switch from the standby state to the active state, send, to the computing device, the voice command.
8. A method comprising: sending, by a communication device and to a computing device, an indication of a voice command detected via a microphone of the communication device; receiving, from the computing device, and based on the sending of the indication of the voice command, an instruction for the communication device to switch from a standby state to an active state, wherein the communication device is configured, in the active state, to send data to the computing device or receive data from the computing device; and after the receiving the instruction for the communication device to switch from the standby state to the active state, sending, to the computing device, the voice command.
9. (New) The apparatus of claim 8, wherein the instructions, when executed by the one or more processors, cause the apparatus to: receive, in the active state and from the computing device, supplemental advertisement data corresponding to an advertisement occurring during output of a content item; and display, based on the supplemental advertisement data, a supplemental advertisement via a display of the apparatus.
9. The method of claim 8, further comprising: receiving, in the active state and from the computing device, supplemental advertisement data corresponding to an advertisement occurring during output of a content item; and displaying, by the communication device and based on the supplemental advertisement data, a supplemental advertisement via a display of the communication device.
10. (New) The apparatus of claim 8, wherein the apparatus comprises at least one of a device configured to function as a two-way remote control or a mobile phone configured to control presentation of content.
10. The method of claim 8, wherein the communication device comprises at least one of a device configured to function as a two-way remote control or a mobile phone configured to control presentation of content.
11. (New) An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive an indication of at least a start of a time period for the apparatus to listen for data from a computing device, wherein the time period comprises one or more of a start time of an advertisement or an end time of the advertisement, and wherein the advertisement is scheduled to be output by the computing device; switch, during the time period, from a standby state to an active state; and activate, in the active state, one or more receivers of the apparatus for listening for data.
11. A method comprising: receiving, by a user device, an indication of at least a start of a time period for the user device to listen for data from a computing device, wherein the time period comprises one or more of a start time of an advertisement or an end time of the advertisement, and wherein the advertisement is scheduled to be output by the computing device; switching, during the time period, from a standby state to an active state; and activating, in the active state, one or more receivers of the user device for listening for data.
12. (New) The apparatus of claim 11, wherein the instructions, when executed by the one or more processors, cause the apparatus to: 5Application No. 17/376,853Docket No.: 007412.05407\US Response to Notice to File Missing Parts and Preiminarv Amendment while the apparatus is listening for data from the computing device, receive, from the computing device, advertisement data corresponding to the advertisement; and cause output, using the advertisement data, of a second advertisement on a display of the apparatus.
12. The method of claim 11, further comprising: while the user device is listening for data from the computing device, receiving, from the computing device, advertisement data corresponding to the advertisement; and causing output, using the advertisement data, of a second advertisement on a display of the user device.
13. (New) The apparatus of claim I1, wherein the instructions, when executed by the one or more processors, cause the apparatus to: illuminate, while in the active state and based on an instruction received from the computing device during the time period, one or more backlights of the apparatus.
13. The method of claim 11, further comprising: illuminating, while in the active state and based on an instruction received from the computing device during the time period, one or more backlights of the user device.
14. (New) The apparatus of claim 13, wherein the one or more backlights correspond to one or more of: a fast forward button; an electronic program guide button; a number pad; a volume button; a mute button; a channel up button; or a channel down button.
14. The method of claim 13, wherein the one or more backlights correspond to one or more of: a fast forward button; an electronic program guide button; a number pad; a volume button; a mute button; a channel up button; or a channel down button.
15. (New) The apparatus of claim I1, wherein the instructions, when executed by the one or more processors, cause the apparatus to: cause, while in the active state and based on an instruction received from the computing device during the time period, vibration of a vibration motor of the apparatus.
15. The method of claim 11, further comprising: causing, while in the active state and based on an instruction received from the computing device during the time period, vibration of a vibration motor of the user device.
16. (New) The apparatus of claim 11, wherein the instructions, when executed by the one or more processors, cause the apparatus to: deactivate, while in the standby state, the one or more receivers.
16. The method of claim 11, further comprising: deactivating, while in the standby state, the one or more receivers.
17. (New) The apparatus of claim 11, wherein the computing device comprises a terminal device.
17. The method of claim 11, wherein the computing device comprises a terminal device.
18. (New) The apparatus of claim 11, wherein the instructions, when executed by the one or more processors, cause the apparatus to: after receiving the indication of the at least the start of the time period, receive, from the computing device, an instruction for the apparatus to stop listening for data; and switch, after receiving the instruction for the apparatus to stop listening for data, from the active state to the standby state.
18. The method of claim 11, further comprising: after the receiving the indication of the at least the start of the time period, receiving, from the computing device, an instruction for the user device to stop listening for data; and switching, after the receiving the instruction for the user device to stop listening for data, from the active state to the standby state.
19. (New) The apparatus of claim 18, wherein the instructions, when executed by the one or more processors, cause the apparatus to switch from the active state to the standby state by deactivating the one or more receivers.
19. The method of claim 18, wherein the switching from the active state to the standby state comprises deactivating the one or more receivers.
20. (New) The apparatus of claim 11, wherein the instructions, when executed by the one or more processors, cause the apparatus to: receive, during the time period and from the computing device, an instruction to display a countdown of a remaining time for the advertisement; and cause output of the countdown on a display of the apparatus.
20. The method of claim 11, further comprising: receiving, during the time period and from the computing device, an instruction to display a countdown of a remaining time for the advertisement; and causing output of the countdown on a display of the user device.
21. (New) One or more non-transitory computer-readable media storing instructions that, when executed, cause: receiving, from a computing device, a time to switch from a standby state to an active state; receiving, from the computing device, a time to switch from the active state to the standby state; activating, based on the time to switch from the standby state to the active state, one or more microphones to receive voice commands while in the active state; and deactivating, based on the time to switch from the active state to the standby state, the one or more microphones.
1. A method comprising: receiving, by a communication device and from a computing device, a time to switch from a standby state to an active state; receiving, by the communication device and from the computing device, a time to switch from the active state to the standby state; activating, by the communication device and based on the time to switch from the standby state to the active state, one or more microphones to receive voice commands while in the active state; and deactivating, by the communication device and based on the time to switch from the active state to the standby state, the one or more microphones.
22. (New) The one or more non-transitory computer-readable media of claim 21, wherein the instructions, when executed, cause: prior to receiving the time to switch from the standby state to the active state, sending, to the computing device, a request for the time to switch from the standby state to the active state; and prior to receiving the time to switch from the active state to the standby state, sending, to the computing device, a request for the time to switch from the active state to the standby state.
2. The method of claim 1, further comprising: prior to the receiving the time to switch from the standby state to the active state, sending, to the computing device, a request for the time to switch from the standby state to the active state; and prior to the receiving the time to switch from the active state to the standby state, sending, to the computing device, a request for the time to switch from the active state to the standby state.
23. (New) The one or more non-transitory computer-readable media of claim 21, wherein the instructions, when executed, cause: receiving, from the computing device, an indication of a content item being output, wherein the time to switch from the standby state to the active state, and the time to switch from the active state to the standby state, are based in part on an event occurring during output of the content item.
3. The method of claim 1, further comprising: receiving, from the computing device, an indication of a content item being output, wherein the time to switch from the standby state to the active state, and the time to switch from the active state to the standby state, are based in part on an event occurring during output of the content item.
24. (New) The one or more non-transitory computer-readable media of claim 23, wherein the instructions, when executed, cause: monitoring, in the active state, for data from one or more of the computing device or a display device.
4. The method of claim 3, wherein the communication device is configured, in the active state, to monitor for data from one or more of the computing device or a display device.
25. (New) The one or more non-transitory computer-readable media of claim 21, wherein the time to switch from the standby state to the active state comprises a start time of an advertisement occurring during output of a content item, and wherein the instructions, when executed, cause: at the time to switch from the standby state to the active state, receiving, from the computing device, advertisement data that supplements the advertisement; and displaying, based on the advertisement data, a supplemental advertisement.
5. The method of claim 1, wherein the time to switch from the standby state to the active state comprises a start time of an advertisement occurring during output of a content item, and the method further comprises: at the time to switch from the standby state to the active state, receiving, from the computing device, advertisement data that supplements the advertisement; and displaying, by the communication device and based on the advertisement data, a supplemental advertisement.
26. (New) The one or more non-transitory computer-readable media of claim 21, wherein the instructions, when executed, cause: at the time to switch from the standby state to the active state, receiving, from the computing device, an instruction to illuminate one or more backlights, wherein the one or more backlights indicate that the one or more microphones are active.
6. The method of claim 1, further comprising: at the time to switch from the standby state to the active state, receiving, from the computing device, an instruction to illuminate one or more backlights of the communication device, wherein the one or more backlights indicate that the one or more microphones of the communication device are active.
27. (New) The one or more non-transitory computer-readable media of claim 21, wherein the instructions, when executed, cause the receiving of the time to switch from the standby state to the active state, the receiving of the time to switch from the active state to the standby state, the activating, and the deactivating to be performed by a communication device that comprises at least one of a device configured to function as a two-way remote control or a mobile phone configured to control presentation of content.
7. The method of claim 1, wherein the communication device comprises at least one of a device configured to function as a two-way remote control or a mobile phone configured to control presentation of content.
28. (New) One or more non-transitory computer-readable media storing instructions that, when executed, cause: sending, to a computing device, an indication of a voice command detected via a microphone; receiving, from the computing device, and based on sending the indication of the voice command, an instruction to switch from a standby state to an active state; in the active state, sending data to the computing device or receiving data from the computing device; and after receiving the instruction to switch from the standby state to the active state, sending, to the computing device, the voice command.
8. A method comprising: sending, by a communication device and to a computing device, an indication of a voice command detected via a microphone of the communication device; receiving, from the computing device, and based on the sending of the indication of the voice command, an instruction for the communication device to switch from a standby state to an active state, wherein the communication device is configured, in the active state, to send data to the computing device or receive data from the computing device; and after the receiving the instruction for the communication device to switch from the standby state to the active state, sending, to the computing device, the voice command.
29. (New) The one or more non-transitory computer-readable media of claim 28, wherein the instructions, when executed, cause: receiving, in the active state and from the computing device, supplemental advertisement data corresponding to an advertisement occurring during output of a content item; and displaying, based on the supplemental advertisement data, a supplemental advertisement via a display of a communication device.
9. The method of claim 8, further comprising: receiving, in the active state and from the computing device, supplemental advertisement data corresponding to an advertisement occurring during output of a content item; and displaying, by the communication device and based on the supplemental advertisement data, a supplemental advertisement via a display of the communication device.
30. (New) The one or more non-transitory computer-readable media of claim 28, wherein the instructions, when executed, cause the sending the indication of the voice command, the receiving the instruction to switch, the sending data to the computing device or the receiving data from the computing device, and the sending the voice command to be performed by a communication device that comprises at least one of a device configured to function as a two- way remote control or a mobile phone configured to control presentation of content.
10. The method of claim 8, wherein the communication device comprises at least one of a device configured to function as a two-way remote control or a mobile phone configured to control presentation of content.
31. (New) One or more non-transitory computer-readable media storing instructions that, when executed, cause: receiving an indication of at least a start of a time period for a user device to listen for data from a computing device, wherein the time period comprises one or more of a start time of an advertisement or an end time of the advertisement, and wherein the advertisement is scheduled to be output by the computing device; switching, during the time period, from a standby state to an active state; and activating, in the active state, one or more receivers of the user device for listening for data.
11. A method comprising: receiving, by a user device, an indication of at least a start of a time period for the user device to listen for data from a computing device, wherein the time period comprises one or more of a start time of an advertisement or an end time of the advertisement, and wherein the advertisement is scheduled to be output by the computing device; switching, during the time period, from a standby state to an active state; and activating, in the active state, one or more receivers of the user device for listening for data.
32. (New) The one or more non-transitory computer-readable media of claim 31, wherein the instructions, when executed, cause: while the user device is listening for data from the computing device, receiving, from the computing device, advertisement data corresponding to the advertisement; and causing output, using the advertisement data, of a second advertisement on a display of the user device.
12. The method of claim 11, further comprising: while the user device is listening for data from the computing device, receiving, from the computing device, advertisement data corresponding to the advertisement; and causing output, using the advertisement data, of a second advertisement on a display of the user device.
33. (New) The one or more non-transitory computer-readable media of claim 31, wherein the instructions, when executed, cause: illuminating, while in the active state and based on an instruction received from the computing device during the time period, one or more backlights of the user device.
13. The method of claim 11, further comprising: illuminating, while in the active state and based on an instruction received from the computing device during the time period, one or more backlights of the user device.
34. (New) The one or more non-transitory computer-readable media of claim 33, wherein the one or more backlights correspond to one or more of: a fast forward button; an electronic program guide button; a number pad; a volume button; a mute button; a channel up button; or a channel down button.
14. The method of claim 13, wherein the one or more backlights correspond to one or more of: a fast forward button; an electronic program guide button; a number pad; a volume button; a mute button; a channel up button; or a channel down button.
35. (New) The one or more non-transitory computer-readable media of claim 31, wherein the instructions, when executed, cause: causing, while in the active state and based on an instruction received from the computing device during the time period, vibration of a vibration motor of the user device.
15. The method of claim 11, further comprising: causing, while in the active state and based on an instruction received from the computing device during the time period, vibration of a vibration motor of the user device.
36. (New) The one or more non-transitory computer-readable media of claim 31, wherein the instructions, when executed, cause: deactivating, while in the standby state, the one or more receivers.
16. The method of claim 11, further comprising: deactivating, while in the standby state, the one or more receivers.
37. (New) The one or more non-transitory computer-readable media of claim 31, wherein the computing device comprises a terminal device.
17. The method of claim 11, wherein the computing device comprises a terminal device.
38. (New) The one or more non-transitory computer-readable media of claim 31, wherein the instructions, when executed, cause: after receiving the indication of the at least the start of the time period, receiving, from the computing device, an instruction for the user device to stop listening for data; and switching, after receiving the instruction for the user device to stop listening for data, from the active state to the standby state.
18. The method of claim 11, further comprising: after the receiving the indication of the at least the start of the time period, receiving, from the computing device, an instruction for the user device to stop listening for data; and switching, after the receiving the instruction for the user device to stop listening for data, from the active state to the standby state.
39. (New) The one or more non-transitory computer-readable media of claim 38, wherein the instructions, when executed, cause the switching from the active state to the standby state by causing deactivating the one or more receivers.
19. The method of claim 18, wherein the switching from the active state to the standby state comprises deactivating the one or more receivers.
40. (New) The one or more non-transitory computer-readable media of claim 31, wherein the instructions, when executed, cause: receiving, during the time period and from the computing device, an instruction to display a countdown of a remaining time for the advertisement; and causing output of the countdown on a display of the user device.
20. The method of claim 11, further comprising: receiving, during the time period and from the computing device, an instruction to display a countdown of a remaining time for the advertisement; and causing output of the countdown on a display of the user device.
41. (New) A system comprising: a computing device; and a communication device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the communication device to: receive, from the computing device, a time to switch from a standby state to an active state; receive, from the computing device, a time to switch from the active state to the standby state; activate, based on the time to switch from the standby state to the active state, one or more microphones to receive voice commands while in the active state; and deactivate, based on the time to switch from the active state to the standby state, the one or more microphones; and wherein the computing device is configured to: send the time to switch from the standby state to the active state; and send the time to switch from the active state to the standby state.
1. A method comprising: receiving, by a communication device and from a computing device, a time to switch from a standby state to an active state; receiving, by the communication device and from the computing device, a time to switch from the active state to the standby state; activating, by the communication device and based on the time to switch from the standby state to the active state, one or more microphones to receive voice commands while in the active state; and deactivating, by the communication device and based on the time to switch from the active state to the standby state, the one or more microphones.
42. (New) The system of claim 41, wherein the instructions, when executed by the one or more processors, cause the communication device to: prior to receiving the time to switch from the standby state to the active state, send, to the computing device, a request for the time to switch from the standby state to the active state; and prior to receiving the time to switch from the active state to the standby state, send, to the computing device, a request for the time to switch from the active state to the standby state.
2. The method of claim 1, further comprising: prior to the receiving the time to switch from the standby state to the active state, sending, to the computing device, a request for the time to switch from the standby state to the active state; and prior to the receiving the time to switch from the active state to the standby state, sending, to the computing device, a request for the time to switch from the active state to the standby state.
43. (New) The system of claim 41, wherein the instructions, when executed by the one or more processors, cause the communication device to: receive, from the computing device, an indication of a content item being output, wherein the time to switch from the standby state to the active state, and the time to switch from the active state to the standby state, are based in part on an event occurring during output of the content item.
3. The method of claim 1, further comprising: receiving, from the computing device, an indication of a content item being output, wherein the time to switch from the standby state to the active state, and the time to switch from the active state to the standby state, are based in part on an event occurring during output of the content item.
44. (New) The system of claim 43, wherein the instructions, when executed by the one or more processors, cause the communication device to: monitor, in the active state, for data from one or more of the computing device or a display device.
4. The method of claim 3, wherein the communication device is configured, in the active state, to monitor for data from one or more of the computing device or a display device.
45. (New) The system of claim 41, wherein the time to switch from the standby state to the active state comprises a start time of an advertisement occurring during output of a content item, and wherein the instructions, when executed by the one or more processors, cause the communication device to: at the time to switch from the standby state to the active state, receive, from the computing device, advertisement data that supplements the advertisement; and display, based on the advertisement data, a supplemental advertisement.
5. The method of claim 1, wherein the time to switch from the standby state to the active state comprises a start time of an advertisement occurring during output of a content item, and the method further comprises: at the time to switch from the standby state to the active state, receiving, from the computing device, advertisement data that supplements the advertisement; and displaying, by the communication device and based on the advertisement data, a supplemental advertisement.
46. (New) The system of claim 41, wherein the instructions, when executed by the one or more processors, cause the communication device to: 13Application No. 17/376,853Docket No.: 007412.05407\US Response to Notice to File Missing Parts and Pieliminary Amendment receive, at the time to switch from the standby state to the active state, from the computing device, an instruction to illuminate one or more backlights of the communication device, wherein the one or more backlights indicate that the one or more microphones are active.
6. The method of claim 1, further comprising: at the time to switch from the standby state to the active state, receiving, from the computing device, an instruction to illuminate one or more backlights of the communication device, wherein the one or more backlights indicate that the one or more microphones of the communication device are active.
47. (New) The system of claim 41, wherein the communication device comprises at least one of a device configured to function as a two-way remote control or a mobile phone configured to control presentation of content.
7. The method of claim 1, wherein the communication device comprises at least one of a device configured to function as a two-way remote control or a mobile phone configured to control presentation of content.
48. (New) A system comprising: a computing device; and a communication device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the communication device to: send, to the computing device, an indication of a voice command detected via a microphone of the communication device; receive, from the computing device, and based on sending the indication of the voice command, an instruction for the communication device to switch from a standby state to an active state; in the active state, send data to the computing device or receive data from the computing device; and after receiving the instruction for the communication device to switch from the standby state to the active state, send, to the computing device, the voice command; and wherein the computing device is configured to: receive the indication; send the instruction; and receive the voice command.
8. A method comprising: sending, by a communication device and to a computing device, an indication of a voice command detected via a microphone of the communication device; receiving, from the computing device, and based on the sending of the indication of the voice command, an instruction for the communication device to switch from a standby state to an active state, wherein the communication device is configured, in the active state, to send data to the computing device or receive data from the computing device; and after the receiving the instruction for the communication device to switch from the standby state to the active state, sending, to the computing device, the voice command.
49. (New) The system of claim 48, wherein the instructions, when executed by the one or more processors, cause the communication device to: receive, in the active state and from the computing device, supplemental advertisement data corresponding to an advertisement occurring during output of a content item; and display, based on the supplemental advertisement data, a supplemental advertisement via a display of the communication device.
9. The method of claim 8, further comprising: receiving, in the active state and from the computing device, supplemental advertisement data corresponding to an advertisement occurring during output of a content item; and displaying, by the communication device and based on the supplemental advertisement data, a supplemental advertisement via a display of the communication device.
50. (New) The system of claim 48, wherein the communication device comprises at least one of a device configured to function as a two-way remote control or a mobile phone configured to control presentation of content.
10. The method of claim 8, wherein the communication device comprises at least one of a device configured to function as a two-way remote control or a mobile phone configured to control presentation of content.
51. (New) A system comprising: a computing device; and a user device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the user device to: receive, from the computing device, an indication of at least a start of a time period for the user device to listen for data from the computing device, wherein the time period comprises one or more of a start time of an advertisement or an end time of the advertisement, and wherein the advertisement is scheduled to be output by the computing device; switch, during the time period, from a standby state to an active state; and activate, in the active state, one or more receivers of the user device for listening for data; and wherein the computing device is configured to: send the indication.
11. A method comprising: receiving, by a user device, an indication of at least a start of a time period for the user device to listen for data from a computing device, wherein the time period comprises one or more of a start time of an advertisement or an end time of the advertisement, and wherein the advertisement is scheduled to be output by the computing device; switching, during the time period, from a standby state to an active state; and activating, in the active state, one or more receivers of the user device for listening for data.
52. (New) The system of claim 51, wherein the instructions, when executed by the one or more processors, cause the user device to: 15Application No. 17/376,853Docket No.: 007412.05407\US Response to Notice to File Missing Parts and Pieliminary Amendment while listening for data from the computing device, receive, from the computing device, advertisement data corresponding to the advertisement; and cause output, using the advertisement data, of a second advertisement on a display of the user device.
12. The method of claim 11, further comprising: while the user device is listening for data from the computing device, receiving, from the computing device, advertisement data corresponding to the advertisement; and causing output, using the advertisement data, of a second advertisement on a display of the user device.
53. (New) The system of claim 51, wherein the instructions, when executed by the one or more processors, cause the user device to illuminate, while in the active state and based on an instruction received from the computing device during the time period, one or more backlights of the user device.
13. The method of claim 11, further comprising: illuminating, while in the active state and based on an instruction received from the computing device during the time period, one or more backlights of the user device.
54. (New) The system of claim 53, wherein the one or more backlights correspond to one or more of: a fast forward button; an electronic program guide button; a number pad; a volume button; a mute button; a channel up button; or a channel down button.
14. The method of claim 13, wherein the one or more backlights correspond to one or more of: a fast forward button; an electronic program guide button; a number pad; a volume button; a mute button; a channel up button; or a channel down button.
55. (New) The system of claim 51, wherein the instructions, when executed by the one or more processors, cause the user device to: cause, while in the active state and based on an instruction received from the computing device during the time period, vibration of a vibration motor of the user device.
15. The method of claim 11, further comprising: causing, while in the active state and based on an instruction received from the computing device during the time period, vibration of a vibration motor of the user device.
56. (New) The system of claim 51, wherein the instructions, when executed by the one or more processors, cause the user device to: deactivate, while in the standby state, the one or more receivers.
16. The method of claim 11, further comprising: deactivating, while in the standby state, the one or more receivers.
57. (New) The system of claim 51, wherein the computing device comprises a terminal device.
17. The method of claim 11, wherein the computing device comprises a terminal device.
58. (New) The system of claim 51, wherein the instructions, when executed by the one or more processors, cause the user device to: after receiving the indication of the at least the start of the time period, receive, from the computing device, an instruction to stop listening for data; and switch, after receiving the instruction to stop listening for data, from the active state to the standby state.
18. The method of claim 11, further comprising: after the receiving the indication of the at least the start of the time period, receiving, from the computing device, an instruction for the user device to stop listening for data; and switching, after the receiving the instruction for the user device to stop listening for data, from the active state to the standby state.
59. (New) The system of claim 58, wherein the instructions, when executed by the one or more processors, cause the user device to switch from the active state to the standby state by deactivating the one or more receivers.
19. The method of claim 18, wherein the switching from the active state to the standby state comprises deactivating the one or more receivers.
60. (New) The system of claim 51, wherein the instructions, when executed by the one or more processors, cause the user device to: receive, during the time period and from the computing device, an instruction to display a countdown of a remaining time for the advertisement; and cause output of the countdown on a display of the user device.
20. The method of claim 11, further comprising: receiving, during the time period and from the computing device, an instruction to display a countdown of a remaining time for the advertisement; and causing output of the countdown on a display of the user device.



Conclusion
There are no prior art rejections of claims 1-60; however, they are not allowable due to the double patenting rejections as discussed above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Staunton (US 2005/0110909) discloses a digital remote control device, Marsden (US 2007/0260905) discloses wireless controlled wake up, Tang (US 2010/0165898) discloses method and apparatus of awaking a communication device, Darbee (US 6,278,499) discloses a two-way remote control with advertising display. Reams (US 2010/0013551) discloses systems and methods for controlling power consumption in electronic devices, and Kuo (US 2013/0332287) discloses a method for active push advertising.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683